Title: Thomas Jefferson to Abigail Adams, 22 August 1813
From: Jefferson, Thomas
To: Adams, Abigail


          Dear Madam Monticello Aug. 22. 13.
          A kind note at the foot of mr Adams’s letter of July 15. reminds me of the duty of saluting you with friendship and respect; a duty long suspended by the unremitting labors
			 of public engagement, and which ought to have been sooner revived, since I
			 am become proprietor of my own time. and yet so it is, that in no course of life have I been
			 ever more closely pressed by business than in the present. much of this proceeds from my own affairs;
			 much
			 from the calls of others; leaving little time for indulgence in my greatest
			 of all amusements, reading.
			 Doctr Franklin used to say that when he was young, and had time to read, he had not books; and now when he had become old and had books, he had no time. perhaps it is that, when habit has strengthened our
			 sense of duties, they leave no time for other things; but when young, we neglect them, and this gives us time for any thing. however I will now take time to ask you how you do, how you have done?
			 and
			 to express the interest I take in whatever affects your happiness. I have been concerned to learn that, at one time you suffered much & long from rheumatism. and I can sympathise with you the
			 more feelingly, as I have had more of it myself latterly than at any former period; and can form a truer idea of what it is in it’s higher degrees. excepting for this, I have enjoyed general
			 health;
			 for I do not consider as a want of health the gradual decline & increasing debility of which are the natural diathesis of age. this last comes on me fast. I am not able to walk much; tho’ I still ride without fatigue; and take long & frequent journies to a distant possession.I have
			 compared notes with mr Adams on the score of progeny, and find I am ahead of him, and think I am in
			 a fair way to keep so. I have 10½ grandchildren, and 3 2¾ great-grand-children; and these fractions will ere long become units. I was glad to learn from mr Adams that you have a grandson far enough advanced in age and acquirements to be reading Greek.
			 these young scions give us comfortable cares,
			 when we
			 cease to care about ourselves. under all circumstances of health or sickness, of blessing or affliction, I tender you assurances of my sincere affection and respect; and my prayers that the hand of time and of providence may press lightly on you, till your own wishes shall withdraw you from all mortal feeling.
          Th:
            Jefferson
        